Citation Nr: 0713056	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-12 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for chondromalacia patella and degenerative arthritis 
of the left knee.

2.  Entitlement to a disability evaluation in excess of 20 
percent for chondromalacia patella and degenerative arthritis 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1976 to January 
1983.    

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2003 and May 
2004 by the Department of Veterans Affairs (VA), Regional 
Office (RO), in Pittsburgh, Pennsylvania, which denied 
entitlement to disability evaluations in excess of 20 percent 
for chondromalacia patella and degenerative arthritis of the 
right and left knees. 

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in May 2005.  

In November 2005, the Board remanded this matter to the RO 
for additional development.  

In March 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  The service-connected chondromalacia patella and 
degenerative arthritis of the left knee is principally 
manifested by complaints of pain with objective findings of 
flexion to 110 degrees to full flexion, extension limited to 
3 degrees to full extension, mild pain to palpation of the 
patellofemoral joint, mild crepitus, major functional 
impairment due to pain, and X-ray evidence of degenerative 
joint disease and chondromalacia patella without objective 
evidence of subluxation, instability, effusion, locking, 
ankylosis, or dislocation.     

2.  The service-connected chondromalacia patella and 
degenerative arthritis of the right knee is principally 
manifested by complaints of pain with objective findings of 
flexion to 70 degrees to full flexion, extension limited to 
10 degrees to full extension, mild pain to palpation of the 
patellofemoral joint, mild crepitus, intermittent effusion, 
major functional impairment due to pain, and X-ray evidence 
of degenerative joint disease and chondromalacia patella 
without objective evidence of subluxation, instability, 
locking, ankylosis, or dislocation.     


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the service-connected chondromalacia patella and 
degenerative arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2006). 

2.  The criteria for a disability evaluation in excess of 20 
percent for the service-connected chondromalacia patella and 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in September 2003, prior to the 
initial adjudication of the claims in December 2003.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
and (5) (degree of disability and effective date), the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in a September 2006 letter.  
Although the September 2006 Dingess notice letter was 
provided to the veteran subsequent to the initial AOJ 
unfavorable decision, the Board finds that there is no 
prejudice to the veteran.  After the notice was provided, the 
veteran had several months to respond to the notice and 
submit additional evidence in support of his claim before the 
claim was certified to the Board.  The claim was 
readjudicated in December 2006.  The Board points out that 
the veteran has not alleged any prejudice.  The Board finds 
that the actions taken by VA have essentially cured the error 
in the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records dated from September 2001 to May 2006 from 
the VA medical facilities in Philadelphia, Pittsburgh, and 
Butler have been obtained.  Records from the J. Hospital, O. 
Clinic, and W.C.P.T. were obtained.  There is no identified 
relevant evidence that has not been accounted for.  The 
veteran was afforded VA examinations in August 2002, November 
2003, and June 2006 to determine the nature and severity of 
the knee disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.   

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.   

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


III. Analysis

Service connection for postoperative chondromalacia of the 
left and right knee was granted in March 1981.  Zero percent 
ratings were assigned to each knee under Diagnostic Code 5257 
from January 14, 1983.  In the April 1999 rating decision, 
the RO recharacterized the knee disabilities as 
chondromalacia and degenerative arthritis of the right and 
left knees.  A 20 percent rating was assigned to the right 
knee disability and a 10 percent rating to the left knee 
disability from October 21, 1998. A June 2001 rating decision 
assigned a 20 percent rating to the left knee disability from 
January 31, 2001.  The August 2002 rating decision rated the 
service-connected chondromalacia and degenerative arthritis 
of the right and left knees under Diagnostic Codes 5010 and 
5257 and the 20 percent ratings were continued.  Rating 
decisions dated in February 2004 and April 2004 assigned a 
temporary total rating to the right knee disability pursuant 
to 38 C.F.R. § 4.30, for convalescence.  The April 2004 
rating decision rated the service-connected chondromalacia 
and degenerative arthritis of the right and left knees under 
Diagnostic Code 5010 and Diagnostic Code 5260, limitation of 
flexion, and the 20 percent ratings were continued.   

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). In the present 
case, the Board finds that the service-connected left and 
right knee disabilities are appropriately rated under 
Diagnostic Codes 5010, arthritis, and under the diagnostic 
codes for limitation of motion of the leg since the knee 
disabilities are primarily manifested by limitation of motion 
and pain and there is no evidence of instability or 
subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5260, 5261.  



Entitlement to a disability rating in excess of 20 percent 
for chondromalacia and degenerative arthritis of the left 
knee

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
service-connected chondromalacia and degenerative arthritis 
of the left knee under Diagnostic Codes 5010 and 5260.  

There is x-ray evidence of degenerative joint disease of the 
left knee.  See the January 2004 and the February 2001 x-ray 
reports.  The record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 20 percent for the left knee disability under 
Diagnostic Code 5260, limitation of flexion of the leg.  The 
medical evidence shows that the flexion of the left knee 
ranged from 110 degrees to full flexion.  See the VA 
examination reports dated in May 2001, August 2002, November 
2003, and June 2006 and the VA treatment records dated in 
April 2002, July 2002, November 2003, January 2004, March 
2004, April 2004, June 2004, August 2004, and January 2005.  
There is objective evidence of mild crepitus with motion or 
upon palpation.  There is also objective evidence of mild 
pain in the patellofemoral joint upon palpation or 
compression.  See the August 2002, November 2003, and June 
2006 VA examination reports and VA treatment records dated in 
April 2002, July 2002, June 2004, and January 2005.  In order 
for a disability evaluation in excess of 20 percent to be 
assigned under Diagnostic Code 5260, flexion must be limited 
to 15 degrees or less.  Thus, the Board concludes that a 
rating in excess of 20 percent is not warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the chondromalacia and degenerative arthritis of 
the left knee under Diagnostic Code 5261.  Repeated VA 
examination demonstrated that motion in the left knee ranged 
from full extension to a slight limitation of 3 degrees 
extension.  See the VA examination reports dated in May 2001, 
August 2002, November 2003, and June 2006 and the VA 
treatment records dated in April 2002, July 2002, November 
2003, January 2004, March 2004, April 2004, June 2004, August 
2004, and January 2005.  In order for a disability evaluation 
in excess of 20 percent to be assigned under Diagnostic Code 
5261, extension must be limited by 20 degrees or more.  Thus, 
the Board concludes that a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that the 20 percent rating assigned to the 
service-connected left knee disability contemplates 
functional loss due to pain.  Pain was considered when the 
range of motion testing was performed and the medical 
evidence shows that the arthritis causes functional loss.  
The VA examination reports all note the veteran's subjective 
complaints of pain.  The May 2001 VA examination report 
indicates that the veteran reported having moderate to severe 
pain in the knees and significant pain with stair climbing.  
He reported having pain with sitting and getting up.  The 
November 2003 VA examination report indicates that the 
veteran reported that the pain in the knees was aggravated by 
stair climbing and cold weather.  He stated that warm weather 
alleviated the pain.  The June 2006 VA examination report 
indicates that the examiner concluded that the veteran has 
major functional impairment due to chronic knee joint pain.  
The report further notes that the veteran had a flare-up of 
knee pain at 60 degrees of flexion with repeated active range 
of motion.  

The Board notes that although the veteran has flexion of the 
left knee beyond 30 degrees, the 20 percent rating is 
warranted under Diagnostic Code 5260 based upon the finings 
of limitation of motion in addition to additional functional 
loss due to the pain, including during flare-ups and with 
repetitive movement.  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks v Brown, 8 Vet. 
App. 417, 420-21 (1995).  Consideration is to be given to 
whether there is pain on movement, instability of station, or 
interference with standing, sitting or weight bearing.  
38 C.F.R. § 4.45.  The veteran's current 20 percent rating 
takes into consideration and incorporates the functional loss 
due to pain, including pain during flare-ups and with 
repetitive motion.  The left knee disability has not been 
shown to produce functional impairment that would warrant a 
rating higher than 20 percent.  See DeLuca; supra.  The 
medical evidence shows that in 2004, the veteran began 
treatment with synvisc injections in the knees which resulted 
in decreased knee pain.  See the VA treatment records dated 
in August 2004, May 2005, October 2005, and May 2006.  The 
June 2006 VA examination report notes that the veteran had no 
limits with walking and his gait was normal.  The VA 
examination reports describe the veteran's gait as normal and 
slow, and as slightly antalgic.  

There is no evidence of additional limitation of flexion or 
extension of the left knee due to weakness, fatigability, 
incoordination, or lack of endurance.  The May 2001 VA 
examination report indicates that there was no apparent pain, 
incoordination, or fatigue.  There was normal strength in the 
muscles of the left lower extremity upon VA examination in 
November 2003 and May 2001.  There was evidence of small 
effusion in the left knee upon VA examination in August 2002.  
There is no evidence of erythema.  See the April 2002 VA 
treatment record.  The June 2006 VA examination report notes 
that the veteran had no limits with walking.  Based on the 
objective medical evidence of record, there is no basis for 
the assignment of a higher rating due to additional 
disability due to weakness, fatigability, weakness, or 
incoordination.  The Board finds that the current 20 percent 
rating contemplates any additional disability due to pain 
including pain during flare-ups and with repetitive motion 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis of the left knee.  Therefore, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of locking or effusion.  There is no 
evidence of locking.  There was a finding of effusion upon 
one evaluation in August 2002.  Thus, a rating is not 
warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

A disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5257.  There is no objective 
evidence of severe lateral instability or recurrent 
subluxation of the left knee.  See the VA examination reports 
dated in May 2001, August 2002, November 2003, and June 2006 
and the VA treatment records dated in April 2002, July 2002, 
March 2004, August 2004, and January 2005.  There is no 
substantiating objective evidence of impairment of the left 
knee based on recurrent subluxation or lateral instability.  
Thus, a rating for the left knee disability is not warranted 
under Diagnostic Code 5257.  

The diagnostic code under which instability is rated, 
38 C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, and therefore, §§ 4.40, 4.45, and 
4.59 with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board notes that a separate 10 percent evaluation is not 
warranted under VAOPGCPREC 23-97 for instability, in addition 
to the 20 percent evaluation assigned under Diagnostic Codes 
5010-5260.  As noted above, the medical evidence of record 
consistently shows that there is no objective evidence of 
instability.  VA examinations dated in May 2001, August 2002, 
November 2003, and June 2006 indicate that there was no 
ligamental instability or recurrent subluxation.  The VA 
treatment records dated from 2002 to 2005 also show that 
there is no evidence of ligamentous instability.  See the VA 
treatment records dated in April 2002, July 2002, March 2004, 
August 2004, and January 2005.  

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the left knee.  As noted above, extension of the 
left knee has ranged from full extension to a limitation of 3 
degrees.  The Board notes that the medical evidence shows 
that the left knee extension was limited to 3 degrees on only 
one evaluation in January 2004.  Evidence dated subsequent to 
January 2004 shows that extension has been full.  See the VA 
examination report dated in June 2006 and VA treatment 
records dated in April 2004, June 2004, August 2004, and 
January 2005.  In order for a compensable disability 
evaluation to be assigned under Diagnostic Code 5261, 
extension must be limited by 10 degrees or more.  Thus, the 
Board concludes that a separate compensable rating is not 
warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A review of the evidence does not demonstrate that the 
veteran's left knee disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  There 
is no evidence of any recent hospitalization for the left 
knee disability.  Although the veteran has stopped working, 
the evidence of record shows that the veteran stopped working 
due to low back pain, and not due to his service-connected 
knee disabilities.  See the November 2003 VA examination 
report.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 20 
percent for the chondromalacia and degenerative arthritis of 
the left knee is not warranted.  The preponderance of the 
evidence is against the claim, and the claim is denied.  

Entitlement to a disability rating in excess of 20 percent 
for chondromalacia and degenerative arthritis of the right 
knee

The Board further finds that the preponderance of the 
evidence is also against the assignment of a rating in excess 
of 20 percent for the service-connected chondromalacia and 
degenerative arthritis of the right knee under Diagnostic 
Codes 5010 and 5260.  

There is x-ray evidence of degenerative joint disease of the 
right knee.  See the January 2004, November 2003, and 
February 2001 x-ray reports.  The record does not demonstrate 
the requisite objective manifestations for a disability 
evaluation in excess of 20 percent for the right knee 
disability under Diagnostic Code 5260, limitation of flexion 
of the leg.  The medical evidence shows that the flexion of 
the right knee ranged from 70 degrees to full flexion.  See 
the VA examination reports dated in May 2001, August 2002, 
November 2003, and June 2006 and the VA treatment records 
dated in April 2002, July 2002, November 2003, January 2004, 
March 2004, April 2004, June 2004, August 2004, and January 
2005.  There is objective evidence of mild crepitus with 
motion or upon palpation, and there is also objective 
evidence of mild pain in the patellofemoral joint upon 
palpation.  See the August 2002, November 2003, and June 2006 
VA examination reports and VA treatment records dated in 
April 2002, July 2002, June 2004, and January 2005.  However, 
in order for a disability evaluation in excess of 20 percent 
to be assigned under Diagnostic Code 5260, flexion must be 
limited to 15 degrees or less.  Thus, in light of this 
record, the Board concludes that a rating in excess of 20 
percent is not warranted under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The record also does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the chondromalacia and degenerative arthritis of 
the right knee under Diagnostic Code 5261.  The medical 
evidence shows that the extension of the right knee ranged 
from 10 degrees to full extension.  See the VA examination 
reports dated in May 2001, August 2002, November 2003, and 
June 2006 and the VA treatment records dated in April 2002, 
July 2002, November 2003, January 2004, March 2004, April 
2004, June 2004, August 2004, and January 2005.  

The Board notes that the medical evidence shows that the 
right knee extension was limited to 10 degrees on only one 
evaluation in January 2004.  At this time, a temporary total 
rating was assigned to the right knee disability pursuant to 
38 C.F.R. § 4.30.  Medical evidence dated subsequent to 
January 2004 shows that the veteran consistently had full 
extension of the right knee.  See the June 2006 VA 
examination report and the VA treatment records dated in June 
2004 and January 2005.  In order for a disability evaluation 
in excess of 20 percent to be assigned under Diagnostic Code 
5261, extension must be limited by 20 degrees or more.  Thus, 
the Board concludes that a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

The Board finds that the 20 percent rating assigned to the 
service-connected right knee disability contemplates 
functional loss due to pain.  Pain was considered when the 
range of motion testing was performed and the medical 
evidence shows that the arthritis causes functional loss.  
The VA examination reports all note the veteran's subjective 
complaints of pain.  The May 2001 VA examination report 
indicates that the veteran reported having moderate to severe 
pain in the knees and significant pain with stair climbing.  
He reported having pain with sitting and getting up.  The 
November 2003 VA examination report indicates that the 
veteran reported that the pain in the knees was aggravated by 
stair climbing and cold weather.  He stated that warm weather 
alleviated the pain.  The June 2006 VA examination report 
indicates that the examiner opined that the veteran had major 
functional impairment due to chronic knee joint pain.  The 
report further notes that the veteran had a flare-up of knee 
pain at 60 degrees of flexion with repeated active range of 
motion.  

The Board notes that although the veteran has flexion of the 
right knee beyond 30 degrees, the 20 percent rating under 
Diagnostic Code 5260 is warranted based upon this limitation 
of motion in addition to additional functional loss due to 
the pain, including during flare-ups and with repetitive 
movement.  The veteran's current 20 percent rating takes into 
consideration and incorporates the functional loss due to 
pain, including pain with sitting, getting up, and stair 
climbing, and pain during flare-ups and with repetitive 
motion.  The right knee disability has not been shown to 
produce functional impairment that would warrant a rating 
higher than 20 percent.  See DeLuca; supra.  The medical 
evidence shows that in 2004, the veteran began treatment with 
synvisc injections in the knees which resulted in decreased 
knee pain.  See the VA treatment records dated in August 
2004, May 2005, October 2005, and May 2006.  The June 2006 VA 
examination report notes that the veteran had no limits with 
walking and his gait was normal.  The VA examination reports 
describe the veteran's gait as normal and slow, and as 
slightly antalgic.  

As with the left knee discussed above, there is no evidence 
of additional limitation of flexion or extension of the right 
knee due to weakness, fatigability, incoordination, or lack 
of endurance.  The May 2001 VA examination report indicates 
that there was no apparent pain, incoordination, or fatigue.  
There was normal strength in the muscles of the right lower 
extremity upon evaluation in November 2003 and May 2001.  
Muscle strength ranged from 4/5 to 5/5 upon evaluation in 
August 2004.  There is evidence of intermittent effusion in 
the right knee and the effusion was descried as moderate or 
small.  See the VA examination in August 2002 and the VA 
treatment records dated in November 2003 and March 2004.  
There is no evidence of erythema or warmth in the right knee.  
See the April 2002 VA treatment record.  There is no evidence 
of incoordination.  The June 2006 VA examination report notes 
that the veteran had no limits with walking and his gait was 
normal.   

Consequently, the Board finds that a higher rating due to 
additional disability due to weakness, fatigability, 
weakness, or incoordination is not warranted, and that the 
current 20 percent rating contemplates any additional 
disability due to pain including pain during flare-ups and 
with repetitive motion pursuant to 38 .F.R. §§ 4.40 and 4.45.  

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  However, as there is no 
evidence of ankylosis of the right knee, Diagnostic Code 5256 
is not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

There is also no evidence of semilunar, dislocated cartilage 
with frequent episodes of locking or effusion.  There is no 
evidence of locking.  There are findings of intermittent 
effusion, not frequent effusion.  Thus, a rating is not 
warranted under Diagnostic Code 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

A disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5257.  There is no objective 
evidence of severe lateral instability or recurrent 
subluxation of the right knee.  See the VA examination 
reports dated in May 2001, August 2002, November 2003, and 
June 2006 and the VA treatment records dated in April 2002, 
July 2002, March 2004, August 2004, and January 2005.  There 
is no substantiating objective evidence of impairment of the 
right knee based on recurrent subluxation or lateral 
instability.  Thus, a rating for the right knee disability is 
not warranted under Diagnostic Code 5257.  

The diagnostic code under which instability is rated, 
38 C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, and therefore, §§ 4.40, 4.45, and 
4.59 with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board notes that a separate 10 percent evaluation is not 
warranted under VAOPGCPREC 23-97 for instability, in addition 
to the 20 percent evaluation assigned under Diagnostic Codes 
5010-5260.  The medical evidence of record consistently shows 
that there is no objective evidence of instability of the 
right knee.  VA examinations dated in May 2001, August 2002, 
November 2003, and June 2006 indicate that there was no 
ligamental instability or recurrent subluxation.  The VA 
treatment records dated from 2002 to 2005 also show that 
there is no evidence of ligamentous instability.  See the VA 
treatment records dated in April 2002, July 2002, March 2004, 
August 2004, and January 2005.  

A separate 10 percent evaluation is not warranted under 
VAOPGCPREC 9-2004 for the limitation of extension due to the 
arthritis of the right knee.  In order for a compensable 
disability evaluation to be assigned under Diagnostic Code 
5261, extension must be limited by 10 degrees or more.  As 
noted above, extension of the right knee has ranged from full 
extension to a limitation of 10 degrees.  The Board notes 
that the medical evidence shows that the right knee extension 
was limited to 10 degrees on only one evaluation in January 
2004.  The Board notes that from December 22, 2003 to March 
31, 2004, the veteran received a temporary total rating for 
the right knee disability based upon convalescence and this 
temporary total rating covered the time period of increased 
symptomatology and limitation of extension in January 2004.  
Evidence dated subsequent to March 2004 shows that extension 
of the right knee has been full.  See the VA examination 
report dated in June 2006 and VA treatment records dated in 
June 2004, August 2004, and January 2005.  Thus, the Board 
concludes that a separate compensable rating is not warranted 
under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

A review of the evidence does not demonstrate that the 
veteran's right knee disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  The 
record shows that the veteran underwent surgery for the right 
knee and had a brief hospitalization in December 2003, but 
this was the only hospitalization shown by the record since 
the 1980's.  As noted above, although the veteran has stopped 
working, the evidence of record shows that this was due to 
low back pain.  See the November 2003 VA examination report.  
The Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 20 
percent for the chondromalacia and degenerative arthritis of 
the right knee is not warranted.  The preponderance of the 
evidence is against the claim, and the claim is denied.  




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected chondromalacia and 
degenerative arthritis of the left knee is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected chondromalacia and 
degenerative arthritis of the right knee is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


